DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. 2019/0323268.
Fan et al. disclose a lock release tool 55, a stopper block, a finger grip extending from the stopper block, a key tab 81 extending from the stopper block for insertion within a keyhole slot (Figs 2 and 6), where the stopper block is sized to limit insertion of the key tab within the keyhole slot, and a contact surface configured to release the locking assembly. See annotated Figure 8 below.   
With specific reference to claims 7 and 20, the tool is a unitary monolithic structure.
	
    PNG
    media_image1.png
    465
    752
    media_image1.png
    Greyscale

Claims 1, 2, 4, 6, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuire et al. 6.817,217.
McGuire et al. disclose a lock release tool 230, a stopper block, a finger grip extending from the stopper block, a key tab 232 extending from the stopper block for insertion within a keyhole along an insertion axis of the tool, where the stopper block is sized to limit insertion of the key tab within the keyhole slot, and a contact surface configured to release the locking assembly. The tool also has a ring member 235 which encircles ring opening 106.  See annotated Figure 25 below.  
With specific reference to claims 2 and 17, annotated Figure 26 below shows that the key tab is centrally located on the front face of the stopper block.
With specific reference to claims 6 and 19 the tool includes a plastic or “non-metallic” material molded over a key blank.  See the abstract.



    PNG
    media_image2.png
    425
    776
    media_image2.png
    Greyscale


	

    PNG
    media_image3.png
    277
    623
    media_image3.png
    Greyscale



Claims 1-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerlings et al. 9,506,272.
Gerlings et al. disclose a lock release tool 10c, a stopper block 12, a finger grip extending from the stopper block, a key tab extending from the stopper block for insertion within a keyhole along an insertion axis of the tool, where the stopper block is sized to limit insertion of the key tab within the keyhole slot, and a contact surface configured to release the locking assembly. 
With specific reference to claims 2-3 and 17-18, the key tab is centrally located on the front face of the stopper block (see Figures 2a and 2b) and the front face is concave.  See annotated Figure 1C below.
               
    PNG
    media_image4.png
    730
    472
    media_image4.png
    Greyscale
   

Claims 1-4 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cicourel 1,868,563.
Cirourel discloses a lock release tool, a stopper block, a finger grip extending from the stopper block, a key tab 3 extending from the stopper block for insertion within a keyhole along an insertion axis of the tool, where the stopper block is sized to limit insertion of the key tab within the keyhole slot, and a contact surface configured to release the locking assembly. 
With specific reference to claims 2-3 and 17-18, the key tab is centrally located on the front face of the stopper block (see Figures 1 and 2) and the front face is “concave relative to the key tab” in that there is a concave surface extending between the key tab and the stopper block..  See annotated Figure 1 below.

    PNG
    media_image5.png
    344
    572
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. 6.817,217.
McGuire et al. disclose the claimed invention except for the specific diameter of the ring member.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the diameter of the ring member of McGwire et al. to have a dimension on the order of a 1 inch since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to optimize a desired weight to cost of manufacturing relationship for the lock release tool.

Allowable Subject Matter

Claims 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The recitation in claim 8 of a lock assembly comprising a retaining clip, a housing covering the retaining clip, where the housing itself includes a key hole slot to provide access to the retaining clip from exterior of the housing, and a lock release tool having a stopper block, finger grip and key tab, where the key tab is for insertion within the key hole slot of the housing and the stopper block is sized to limit insertion of the key tab within the keyhole slot of the housing is not taught nor fairly suggested by the prior art of record.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimmer et al. 2020/0002976 disclose a lock release tool where the key tab is of a generally rectangular shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
12/1/22